Name: 94/201/EC: Commission Decision of 7 April 1994 repealing Decision 92/356/EEC concerning importations of fishery and aquaculture products from Ecuador (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  America;  fisheries
 Date Published: 1994-04-12

 Avis juridique important|31994D020194/201/EC: Commission Decision of 7 April 1994 repealing Decision 92/356/EEC concerning importations of fishery and aquaculture products from Ecuador (Text with EEA relevance) Official Journal L 093 , 12/04/1994 P. 0040 - 0040COMMISSION DECISION of 7 April 1994 repealing Decision 92/356/EEC concerning importations of fishery and aquaculture products from Ecuador (Text with EEA relevance) (94/201/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 19 thereof, Whereas Commission Decision 91/281/EEC of 5 June 1991 concerning importations of fishery and aquaculture products from Ecuador (3) was adopted because of the development of a cholera epidemic in that country; Whereas according to the World Health Organization the cholera situation in Ecuador no longer presents a serious risk to public health; whereas, therefore, Decision 91/281/EEC should be repealed and the importation of fishery products from Ecuador subject to the provisions of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (4); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/281/EEC is hereby repealed with effect from 1 June 1994. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 142, 6. 6. 1991, p. 43. (4) OJ No L 268, 24. 9. 1991, p. 15.